DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 2-5 and 7-8 are allowed in this Office Action (Re-numbered 1-6).
Claims 9-20 are canceled in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner has considered applicant’s remarks/arguments dated May 20th 2021, regarding the features of amended claims 2. According to the amended claim 2 and applicant’s remarks/arguments, the Applicant amended the independent claim to include limitations which contains allowable subject matter.
The independent claim now features: 
Method of identifying and delivering information corresponding to a work of art, comprising: “creating and maintaining a plurality of location defined computer files in association with a first computational device connected to a network, each of the location defined computer files having geographic position information corresponding to a location of a work of art, visual image information corresponding to the work of art, information corresponding to the work of art type, and having information that is descriptive of the work of art”; “selecting by a user of a second computational device a visual image of a work of art stored on, or accessible over the network to, the second computational device, and entering the visual image of the work of art into a content “generating, by the content retrieval application, a request message comprising only the geographic position information relating to the work of art location and the work of art type, and sending the request message over the network to the first computational device”; “the first computational device receiving the request message and using the geographic position information in the request message to identify at least two of the plurality of the location defined files maintained in association with it, and using the work of art type in the request message to identify at least one of the at least two identified location defined files, and responding to the request message by sending over the network to the second computational device at least some information, comprising the identified at least one location defined file, that is descriptive of the work of art”; and “receiving and displaying by the second computational device the information that is descriptive of the work of art”.
The bolded portion of the claim in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. The bolded portion of the claim states that the application only requires the geographic position information relating to the work of art location and the work of art type as input information to process a query and output descriptive information relating to the particular work of art.

The prior art Ouimet et al. (USPGPUB 20170161382) is directed to  a system able to process image data includes receiving environmental data and associated capture time data from a sensor of a mobile computing device, the capture time data reflecting capture time of the environmental data; processing the environmental data to generate metadata; time stamping the metadata using the capture time data; receiving video data and video time data at a processor; correlating the metadata to the video data using the capture time data and the video time data; receiving a search query; and/or identifying a frame within the video data by performing a search of the metadata using the search criterion. The system receives an outside image from a user and along with that are additional information such as textual data (keywords) and audio data that help the system to determine that a predetermined degree of correlation between the image (and other content) and the index to identify content items relevant to that exhibit in a convenient and automatic way.
The prior art, Chang et al. (US Patent 10157449) is directed to a system that has a messaging application includes a photo receiver module, a photo filter application interface, a message generator module, an ephemeral message access module, and an ephemeral message storage module. The photo receiver module receives a message from the programmatic client of the client device. The message may include a combination of text, photo, or video. The photo receiver module may also receive metadata associated with the message. The metadata may include a timestamp or geo-location information associated with the client device. The photo filter application interface communicates with the photo filter application to access and retrieve a photo 
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”










CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cao Vuong whose telephone number is (571)272-1812.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153